171 S.W.3d 115 (2005)
STATE of Missouri, Appellant,
v.
Daniel P. MILLER, Respondent.
No. ED 84815.
Missouri Court of Appeals, Eastern District, Division Four.
September 6, 2005.
Maleaner Harvey, St. Louis, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Ronald S. Ribaudo, Jefferson City, MO, for respondent.
Before NANNETTE A. BAKER, P.J., ROBERT G. DOWD, JR., J., and SHERRI B. SULLIVAN, J.

ORDER
PER CURIAM.
Daniel Miller ("Defendant") was indicted by a grand jury on the charges of statutory rape (Count I) in violation of Section 566.032,[1] and two counts of child molestation (Counts II and III) in violation of Section 566.067. On March 24, 2004, the jury returned verdicts of guilty of statutory rape on Count I and child molestation in the first degree on Count II. The jury found him not guilty of child molestation in the first degree on Count III. The court sentenced Defendant as a persistent offender to serve a term of thirty years on Count I and fifteen years on Count II, to run consecutively. This appeal followed.
*116 Defendant raises two points on appeal. First, he contends the trial court erred in denying his motions for judgment of acquittal at the close of all evidence on Count I because the State failed to prove beyond a reasonable doubt that Mr. Miller had sexual intercourse with A.P., a ten-year-old girl. Second, he claims that the trial court erred in denying his motion for acquittal at the close of all evidence on Count II because the State failed to prove beyond a reasonable doubt that he had sexual contact with A.P. We find no error and affirm.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 30.25.
NOTES
[1]  All statutory references are to RSMo.2000, unless otherwise indicated.